Exhibit 2.1 STOCK PURCHASE AGREEMENT Dated as of February 21, 2017 AMONG LSI INDUSTRIES INC. AS PURCHASER AND JAMES HEWES BENNETT AND RECTOR SAMUEL HUNT III AS SELLERS AND ATLAS LIGHTING PRODUCTS, INC. RELATING TO ALL ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF ATLAS LIGHTING PRODUCTS, INC. Table of Contents Page Article 1. Definitions 1 Certain Defined Terms 1 Article 2. Purchase and Sale 10 Purchase and Sale of Shares 10 Purchase Price 10 Payment of the Purchase Price/Escrow 10 Article 3. Closing, Items to be Delivered, Third Party Consents, Use of Name and Further Assurances 11 Closing 11 Items to be Delivered at Closing by Sellers 11 Items to be Delivered at Closing by Purchaser 12 Consummation of Agreement 12 Further Assurances 12 Article 4. Representations and Warranties of the SellerS 13 Corporate Existence 13 Corporate Power; Authorization; Enforceable Obligations 13 Capital Stock and Ownership of Shares; Subsidiaries 13 Validity of Contemplated Transactions, Needed Consents, etc 14 No Third Party Options 14 Financial Information 14 Tax and Other Returns and Reports 15 Title to and Condition of Properties 16 Litigation 17 Insurance 17 Contracts and Commitments 17 Suppliers and Customers 19 Employee and Labor Matters 19 Employee Benefit Plans and Arrangements 20 Environmental Matters 22 Compliance or Liability Under Laws; Permits, etc 23 Intellectual Property 23 Products, Inventories and Operations 25 Formulae, Etc 25 Product Liability/ Product Defects 25 Product Warranty 25 Notes and Accounts Receivable 26 Accounts; Lockboxes; Safe Deposit Boxes 26 Conduct of Business 26 i Table of Contents (continued) Page Investments 27 Affiliate Transactions 27 FIRPTA 27 Brokers 27 Section 338(h)(10) Election 27 Disclaimer of Other Representations and Warranties 27 Article 5. Representations and Warranties of Purchaser 28 Corporate Existence 28 Corporate Power and Authorization 28 Validity of Contemplated Transactions, etc 28 Investment Purpose 29 Brokers 29 Independent Investigation 29 Article 6. Covenants 29 Conduct of Business of the Company Prior to the Closing 29 Access to Information 31 Due Diligence 31 Financing 32 Regulatory and Other Authorizations; Notices and Consents 32 Notice of Developments 33 No Solicitation or Negotiation; Break-Up Fee 33 Employee Benefit Plans 34 Key Employee Retention Bonuses 34 Further Action 35 Press Releases 35 R&W Insurance Policy 35 Article 7. TAX MATTERS 36 Sellers’ Indemnity 36 Straddle Period Allocation 36 Filing of Tax Returns; Payment of Taxes 36 Section 338(h)(10) Election 37 Tax Contests 37 Cooperation 38 Tax Sharing Agreements 38 Additional Tax Payments to Sellers 38 Transfer Taxes 38 Overlap 38 ii Table of Contents (continued) Page Article 8. CONDITIONS PRECEDENT TO THE CLOSING 39 Conditions Precedent to Purchaser’s Obligations 39 Conditions Precedent to the Obligations of Sellers 40 Article 9. INDEMNIFICATION 41 Survival of Representations and Warranties 41 General Indemnification Obligation of Sellers 41 General Indemnification Obligation of Purchaser 42 Basket; Cap 43 Third Party Claims - Indemnification 43 Payment; Sources of Recovery 44 Release of Escrowed Funds 44 Insurance 44 Sole Remedy 45 Article 10. MISCELLANEOUS 45 Termination 45 Expenses 46 Assignment and Binding Effect 46 Notices 46 Interpretation 47 Schedules and Exhibits 47 Severability 48 Entire Agreement 48 Amendment and Modification; Waiver 48 Exclusive Benefits 48 Delays or Omissions 48 Construction 48 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 49 Specific Performance 49 Counterparts 50 Exhibits: A - Lease Agreement B - Escrow Agreement C - Form of Warrant D - Form of Retention Agreement E - Opinion of Counsel for the Sellers iii Table of Contents (continued) Page Schedules: Key Employees Company’s Jurisdiction of Qualification 4.3(i) List of issued and outstanding shares 4.3(ii) List of warrants, subscriptions, options, etc. Consents 4.7.2 Payment of Taxes Exception to No Jurisdiction (Taxes) Leased Real Property Pending Litigation Insurance Policies Material Contracts Material Suppliers Material Customers Employee Matters 4.13.2 Labor Matters Employee Benefit Plans Environmental Permits Operating Permits Intellectual Property Products Product Formulae Product Defects Product Warranty Accounts; Lockboxes; Safe Deposit Boxes Exceptions to Conduct of Business Representation Affiliated Transactions Exceptions to Conduct of Business Covenant Key Employee Retention Bonuses Non-Compete and Non-Solicitation Employees iv STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (“ Agreement ”) is entered into as of February 21, 2017 by and among LSI INDUSTRIES INC., an Ohio corporation (“ Purchaser ”), JAMES HEWES BENNETT (“ Bennett ”) and RECTOR SAMUEL HUNT III (“ Hunt ”, and together with Bennett, each a “ Seller ” and collectively the “ Sellers ”), and ATLAS LIGHTING PRODUCTS, INC., a North Carolina corporation (the “ Company ”). RECITALS : A.The Sellers collectively own 100% of the issued and outstanding shares of capital stock (the “ Shares ”) of the Company. B.Subject only to the terms and conditions contained in this Agreement and on the terms and conditions hereinafter set forth, Sellers desire to sell and Purchaser desires to purchase at the Closing on the Closing Date (as those terms are hereinafter defined) all of the Shares. NOW, THEREFORE, the parties hereto hereby agree as follows: Article 1. Definitions . Certain Defined Terms . As used in this Agreement, the following terms shall have the following meanings, unless otherwise expressly provided or unless the context clearly requires otherwise: “ Action ” means any charge, decision, judgment, injunction, writ, subpoena, demand, notice, hearing, claim, action, judicial or administrative order or decree, suit, arbitration, inquiry, proceeding or investigation by or before any Governmental Authority or any Person. “ Affiliate ” has the meaning set forth in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act of 1934, as amended. “ Agreement ” means this Stock Purchase Agreement among Purchaser, Sellers and the Company (including all of the Exhibits and Schedules hereto), and all amendments hereto made in accordance with the provisions hereof. “ Asbestos O&M Program ” means the Asbestos Operations and Maintenance Program for the Company prepared by ECS Carolinas, LLP dated March 5, 2014. “ Benefit Liability ” means any and all debts, liabilities and obligations, whether accrued or fixed, absolute or contingent, matured or unmatured or determined or determinable, arising under ERISA or under any Employee Benefit Plan. “ Business ” means the business of the Company including, without limitation, the manufacture, assembly, production, marketing and sale of LED, fluorescent and HID lighting fixtures and related lighting products. “ Business Day ” means any day that is not a Saturday, a Sunday or other day on which banks are required or authorized by law to be closed in the State of Ohio or the State of North Carolina. “ Cap ” has the meaning specified in Section 9.4. “
